PER CURIAM.
We affirm the defendant’s conviction and sentence. We find, however, that the trial judge ordered the indigent defendant to pay $10.00 pursuant to section 960.20, Florida Statutes (Crimes Compensation Trust Fund) and $2.00 as a court cost pursuant to section 943.25(4). The defendant should have been afforded notice and opportunity to be heard before imposition of these costs. See Jenkins v. State, 444 So.2d 947 (Fla.1984); Burrow v. State, 487 So.2d 77 (Fla. 2d DCA 1986). Accordingly, we strike that portion of the judgment order*9ing assessment of $12.00 in costs against the defendant.
RYDER, A.C.J., and CAMPBELL and FRANK, JJ., concur.